1    Susan St. Vincent
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389
     Telephone: (209) 372-0241
5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    UNITED STATES OF AMERICA,                        No. 6:18-MJ-0064-JDP
11                       Plaintiff,
12           v.                                        STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE; AND ORDER THEREON
13    JEREMY KING,
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Jeremy King, by and through his attorney of record, Carol

18   A. Moses, that the status conference in the above-captioned matter set for January 29, 2019 be

19   continued to February 26, 2019 at 10:00 a.m. The discovery in this matter was originally sent to

20   the Federal Defender’s Office, and while the paper discovery has since been sent to Ms. Moses,

21   the parties need additional time to transmit and view the video discovery.

22
            Dated: January 22, 2019                       /S/ Susan St. Vincent
23                                                        Susan St. Vincent
24                                                        Legal Officer
                                                          Yosemite National Park
25
            Dated: January 22, 2019                        /S/ Carol A. Moses
26                                                        Carol A. Moses
                                                          Attorney for Defendant
27                                                        Jeremy King
28
                                                      1
1                                           ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3
     Accordingly, the January 29, 2019, status conference for Jeremy King, Case 6:18-mj-0064-JDP,
4
     is continued to February 26, 2098, at 10:00 a.m.
5

6

7    IT IS SO ORDERED.

8
     Dated:      January 23, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
